Order entered November 21, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00508-CR

                               BRANDON DAVIS, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-80734-2018

                                          ORDER
        Before the Court is appellant’s November 18, 2019 second motion for extension of time

to file his brief. We GRANT the motion and ORDER the brief due on or before December 19,

2019.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE